GERALD C. MANN             AUR’ILIN      11. -,?E-




Honorable G. G. Roam
County Attorney
Fort Bend County
Richmond, Texas

Dear Sir8                             Opinion No. O-4477
                                      Ren Construction of Subdivision (d)
                                          Section 3, Article 827a, Penal Code.

          We acknowledge receipt of your request for an opinion of this
department on the following facts:

"If a truck is hauling a load of long steel which protrudes more than
twelve feet beyond the rear of said truck and in such case, for such
 trip, the operator of the truck nails two boards to the bed of the
truck and lets them stiok out about twelm feet to the rear of the
truck and then nails a board on the end of these two boards in order
that the end of the steel roda would rest upon the same, and after
delivering said steel at said destination, of ccurs~~ then removing
the boards nailed on the rear of the truck bed. Does this constitute
a violation of the law within the meaning of Article %27a, iSection3,
Subdivision (d) of our Penal Code?"

            Subdivision (d), Section 3, Article 827a, supra, reads as
follows:

"No train or combination of vehicles or vehicle operated alone shall
carry any load extending more than three (3) feet beyond the front
thereof, nor9 except as hereinbefore provided, more than four (4) feet
beyond the rear thereof."

          The determining question is, what constitutes the "rear" of
a truck. Section 1, Ar~ticle10, Vernonss Texas Civil Statutes, provides
as follows~

"The ordinary signification shall be applied to worda, except words of
art or words connected with a particular trade or subject matter, tien
they shall have the signification attached to them by experts in such
art or trade, with reference to suoh subject matter."
Honorable G. G. Roane, Page 2 (O-4477)



               In 39 Texas Jurisprudence, page 197, Section 105, it is said
that one of the primary and settled rules of construction is that words in
common use, when contained in a statute, will be read according to their nat-
ural, ordinary and popular meaning.

              Wabster's International Dictionary defines the term "rear" as
being; "The back of anything, or the rear of a house; in the hindmost part;
hindmost . . l
             n

               Applying the above rules and definition, we are of the opinion
that the "reartlof the truck as used in the statute means the end of the bed
of the truck and not any extension such as is described in your request. We
do not believe it was the intention of the Legislature to permit an evasion
of the law by the nailing of a board on to the bed of the truck and thereby
extending the length thereof. To hold that such practice would not be a
violation of said Article would render said law a useless thing. I%3 cannot
presume that the Legislature did a useless thing.

               You are therefore advised that under the facts set forth in
your request, such an operator would be violating subsection (d), Section 3,
Article 827a, Penal Code.

                                                 Yours very truly

                                           ATTORNEY GWERAL   OF TEXAS

                                           By /s/Richard   H. Cocke

                                                  Richard H.   6ccke
                                                           Assistant
APPROVED M&R 18, 1942
/s/ GROVER SELLERS
FIRST ASSISTANT
ATTORNEYGENERAL

                                                        Approved
                                                   Opinion Committee
                                                       ByBWB
                                                       Chairman